Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 1 of 45

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
NEWNAN DIVISION

ANNA M. HARRIS, M._D.,

Plaintiff, CIVIL ACTION NO:

Vv.

TANNER MEDICAL CENTER, INC,,
JURY TRIAL DEMANDED

Defendant.
COMPLAINT

PRELIMINARY STATEMENT

Anna M. Harris, M.D. (“Dr. Harris”), by this legal action, seeks relief for
the substantial injuries that Defendant has caused her to incur. Dr. Harris seeks
monetary damages for Defendant’s gender discrimination that has caused her loss
of employment advancement and opportunities; loss of pay and benefits including
lost insurance coverage as well as extreme stress, humiliation, embarrassment,
mental anguish, and damage to her reputation for all of which she seeks relief as
deemed appropriate to serve the interests of justice and to assure that her remedies

are full and complete.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 2 of 45

Defendant’s intentional and wrongful gender discrimination is simple and
shocking. Defendant, acting as if 1t was 1820 or 1920 rather than 2020,
intentionally engaged in gender discrimination against Dr. Harris. Defendant,
solely because of Dr. Harris’ sex, refused to hire Dr. Harris for Defendant’s
Radiation Oncology Department’s Director position (“Director Position’).

Dr. Harris, a Radiation Oncologist, employed by Defendant for eight years,
had exhibited abundant ability as a Radiation Oncologist and had a proven track
record of providing superb patient care. Moreover, the Radiation Oncology
Department, during Dr. Harris’ employment, had been immensely profitable.

Simply stated, Dr. Harris, who had exhibited top quality professional
performance, was the most qualified person for the Director Position. Defendant,
however, refused to consider, much less hire, Dr. Harris for the Director Position
because of her sex.

No legitimate excuse or justification exists for Defendant’s intentional
gender discrimination. Accordingly, Dr. Harris is entitled to compensatory and
punitive damages in addition to being hired for the Director Position. In addition,
Dr. Harris is entitled to recover her costs of litigation including attorney’s fees and
expert fees. And Dr. Harris is entitled to declaratory and injunctive relief, if such
relief is necessary to provide Dr. Harris a full and complete remedy for

Defendant’s violation of her rights.

~ib-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 3 of 45

In addition, Defendant has breached its contractual commitment to pay
supplemental compensation owed to Dr. Harris. And Defendant has done so in bad
faith.

Dr. Harris, on her pendent state law breach of contract claim, is entitled to
compensatory damages, including pre-judgment interest. Dr. Harris, because of
Defendant’s bad faith conduct in connection with breaching her employment

contract, is entitled to recover her costs of litigation including attorney’s fees.

- iil -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 4 of 45

TABLE OF CONTENTS
Jurisdiction and Venue... 6. ence teens 1
PartleS 0 ere t ttn een eee e eens 2
Facts 0 ee teen eect tenet ees 2
I. Dr. Harris’ Top Quality Patient Care... 00... ee 2
2. Defendant’s Radiation Oncology Department, During Dr. Harris’
Employment, was Extraordinarily Profitable ...............0.0.. 4
3, Defendant Forced the Radiation Oncology Department’s Director to
RESIQN. ete eben e dene eae 7
4, Defendant, by Forcing the Radiation Oncology Department’s Director
to Resign, Created a Need fora New Director .................. 8
5, Dr. Harris was the Most Qualified Person to be the Radiation
Oncology Department’s Director ... 0... 0. cee 9
6. Defendant Rebuffed Dr. Harris’ Expressed Desire to be the Radiation
Oncology Department’s Director .. 2.2... eee 10
7, Dr. Harris’ Unofficial and Invalid Resignation Letter ........... 13
8. Defendant’s Retaliation Against Dr. Harris for Expressing Concern
about Unsafe Patient Care... 0... ce eee 15
9. Defendant’s Intentional Gender Discrimination................ 17
10. Dr. Harris has Complied with the Prerequisites for Bringing Suit. . 24

 

-iv-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 5 of 45

Count One: Defendant’s Violation of Dr. Harris’ Rights under Title VII... 26

Count Two: Defendant’s Breach of Supplemental Compensation
Contractual Provision. 6.0... ne nes 33

Jury Demand... 2. ene ne 37
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 6 of 45

JURISDICTION AND VENUE
1.

The Court, pursuant to 28 U.S.C. 1331, has jurisdiction over Defendant and
the subject matter of Dr. Harris’ federal civil rights claim based upon Title VII of
the Civil Rights Act of 1964 42 U.S.C. 2000e et. seq. as amended by the Civil
Rights Act of 1991. The Court, pursuant to 28 U.S.C. 1367, has supplemental
jurisdiction over Dr. Harris’ pendent state law breach of contract claim.

2.

Although Dr. Harris seeks monetary damages, Dr. Harris, also, invokes this
Court’s jurisdiction under the Declaratory Judgment Act, 28 U.S.C. 2201, et. seq.,
as Dr. Harris seeks declaratory and injunctive relief if such relief is deemed
necessary and desirable and in the interests of justice to provide Dr. Harris a full
and complete remedy for Defendant’s violation of her rights.

3.

Venue, pursuant to 28 U.S.C. 1391, is proper in this judicial district.

Defendant resides in this judicial district and Defendant’s wrongful acts giving

rise to Dr. Harris’ claims occurred in this judicial district.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 7 of 45

PARTIES
4.
Plaintiff Anna M. Harris, M.D. (“Dr. Harris”), a Board certified Radiation
Oncologist, is licensed to practice medicine by the State of Georgia.
5.
Defendant Tanner Medicai Center, Inc., (“Defendant”) is a medical health
care provider, who owns and operates multiple hospitals, several clinics and
numerous medical practices, with its principal place of business at 705 Dixie

Street, Carrollton, Georgia.

 

DR. HARRIS’ TOP QUALITY PATIENT CARE
6.
Defendant, from approximately July 2, 2012 until May 31, 2020, employed
Dr. Harris as a Radiation Oncologist at Defendant’s hospital in Carrollton,
Georgia.
7,
Dr. Harris, at all material times, was a superb top flight Radiation

Oncologist.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 8 of 45

Dr. Harris advocated excellent patient care.
9.
Dr. Harris placed her patients’ care and safety first.
10.
Dr. Harris provided top quality patient care.
11,
Dr. Harris, in treating patients, acted with a very high degree of competence.
12.
Dr. Harris, in treating patients, acted in a very conscientious manner.
13.
Dr. Harris, in treating patients, acted in a very caring manner.
14.
Dr. Harris’ Radiation Oncologist career, at Defendant’s hospital, was
unblemished with any medical negligence claim or any other complaint about her

medical care.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 9 of 45

15.

Dr. Harris, in addition to having an unimpeachable record as a Radiation
Oncologist, always was courteous, dignified and very professional in her
interactions with patients and their families.

2.

DEFENDANT'S RADIATION ONCOLOGY DEPARTMENT, DURING
DR. HARRIS’ EMPLOYMENT, WAS
EXTRAORDINARILY PROFITABLE

16.
Defendant, July 2, 2012, hired Dr. Harris to be a Radiation Oncologist.
17.

Dr. Harris, for approximately eight years, worked with J. Richard Bland,

M.D. (“Dr. Bland”) as a Radiation Oncologist at Defendant’s Carrollton hospital.
18.

Dr. Bland, who had started Defendant’s Radiation Oncology Department,
was the Department’s Director.

19,

Dr. Bland and Dr. Harris were the only two employed physicians in

Defendant’s Radiation Oncology Department.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 10 of 45

20,

Defendant’s Radiation Oncology Department, during Dr. Harris’

employment, was immensely profitable.

21.

The Radiation Oncology Department’s net patient revenue from physician

fees, during Dr. Harris’ employment, was as follows:

2012

2013

2014

2015

2016

2017

2018

2019

$948,054.00;
$1,070,744.00;
$1,089,661.00;
$1,083,437.00;
$1,331,256.00;
$1,248,449.00;
$1,356,619.66; and
$1,369,687.29

22.

Defendant’s Radiation Oncology Department, from 2012-2019, during Dr.

Harris’ employment, generated $9,497,957.95 net patient revenue from physician

fees.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 11 of 45

23,

In addition to physician fees, Defendant’s Radiation Oncology Department,
during Dr. Harris’ employment, generated millions of dollars in profits from
technical and facility fees.

24,

Defendant has attempted to conceal its Radiation Oncology Department’s
generated technical and facility fees.

25.

Defendant’s attorney, in an email August 5, 2020, falsely stated:
{Defendant} does not create or maintain documents that attribute technical and
facility fees to the Radiation Oncology Department.”

26.

Defendant’s Radiation Oncology Department’s technical fees for 2019 were

$11,439,346 with a profit of $9,314,069,
27.
Defendant’s Radiation Oncology Department, during 2019, generated a net

profit of $10,683,756.30 (physician fees, technical fees and facility fees).
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 12 of 45

28.

The sophisticated procedures that Dr. Harris added to the Radiation
Oncology Department’s services generated a significant portion of the
Department’s technical and facility fees.

29.
Dr. Harris consistently, year after year, was one of Defendant’s most

profitable doctors.
3.

DEFENDANT FORCED THE RADIATION ONCOLOGY
DEPARTMENT’S DIRECTOR TO RESIGN

30.

Defendant, January 15, 2020, for reasons completely unrelated to patient
care, forced Dr. Bland to resign as an employee and as the Radiation Oncology
Department’s Director.

31.

Dr. Harris was not involved whatsoever in the activity giving rise to Dr.

Bland’s forced resignation.
32.
Defendant had no reason to believe that Dr. Harris was involved in the

activity giving rise to Dr. Bland’s forced resignation.

7.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 13 of 45

33,
Defendant did not accuse Dr. Harris of being involved in the activity giving
rise to Dr. Bland’s forced resignation.
34,
Dr. Bland’s forced resignation became effective January 17, 2020.
4,
DEFENDANT, BY FORCING THE RADIATION ONCOLOGY
DEPARTMENT’S DIRECTOR TO RESIGN,
CREATED A NEED FOR A NEW DIRECTOR
35.
Defendant, after forcing Dr. Bland to resign, needed a Director for its
Radiation Oncology Department.
36.
The Georgia Department of Human Resources requires each Radiation
Oncology Department to have “One (1) program director, who shall be a
board-certified physician trained in radiation oncology...; and who shall be

available by means of direct communication with the non-special MRT unit in

person or by radio, telephone, or telecommunication.” (Emphasis supplied.)
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 14 of 45

5.

DR. HARRIS WAS THE MOST QUALIFIED PERSON TO BE THE
RADIATION ONCOLOGY DEPARTMENT?’S DIRECTOR

37,

Dr. Harris, because of her exemplary patient care and profitable
performance during the eight years employed as a Radiation Oncologist by
Defendant, was the most logical person to replace Dr. Bland as Defendant’s
Radiation Oncology Department’s Director.

38.

Dr. Harris, based upon her exemplary and sterling professional track record,
was undeniably the most qualified person to succeed Dr. Bland as the Director of
Defendant’s Radiation Oncology Department.

39,

Dr. Harris, at 40 years old, was entering the apex period of her professional

career with many productive years on the horizon.
40.

Dr. Harris had been a highly dedicated and loyal employee.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 15 of 45

4],
Dr. Harris, as an employee, had exhibited excellent professional ability and
a great attitude.
42.
There was no legitimate or logical reason for Defendant to refuse to hire Dr.
Harris as the Radiation Oncology Department’s Director.
43.
Dr. Harris, based upon her outstanding record, was the Director Position’s
best candidate.
44.
Defendant, 1f acting in a non-discriminatory manner, would have hired Dr.
Harris to be the Radiation Oncology Department’s Director.
6.

DEFENDANT REBUFFED DR. HARRIS’ EXPRESSED DESIRE TO
BE THE RADIATION ONCOLOGY DEPARTMENT’S DIRECTOR

4S,
Dr. Harris, during the first part of 2020, reached out several times to

Defendant’s CEO, and his subordinates, about the Director Position.

-10-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 16 of 45

46.
Dr. Harris told Defendant’s agents that she had several ideas to improve the
Radiation Oncology Department’s performance.
47.
Defendant’s agents, because of Defendant’s gender discrimination, turned a
deaf ear to Dr. Harris.
48.
Defendant, because of its gender discrimination, never asked Dr. Harris
about her ideas to improve the Radiation Oncology Department.
AQ,
Defendant’s CEO and his subordinates, for the most part until they rejected
Dr. Harris’ proposed contract to direct the Radiation Oncology Department,
studiously and stubbornly avoided addressing Dr. Harris’ desire to be in charge of

the Radiation Oncology Department’s operations.

-|Jl-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 17 of 45

50.
Dr. Harris, February 14, 2020, orally proposed a professional services
agreement for her to direct the Radiation Oncology Department.
51.
Defendant, because of its blatant gender discrimination, refused to consider
Dr. Harris’ oral proposed professional services agreement to direct the Radiation
Oncology Department.
52.
Dr. Harris, April 24, 2020, submitted a written proposed professional
services agreement to direct the Radiation Oncology Department.
53.
Defendant, again, because of its blatant gender discrimination, refused to

consider Dr. Harris’ proposal to direct the Radiation Oncology Department.

-12-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 18 of 45

7.

DR. HARRIS’ UNOFFICIAL AND INVALID
RESIGNATION LETTER

54.

The Radiation Oncology Department, during the early part of 2020, was
experiencing serious patient care issues because of lacking a Director and the
problematic behavior of its supervisor, a non-physician employee, making
decisions far beyond the scope of her competence.

55.

Dr. Harris, because of the Radiation Oncology Department being
mismanaged by a totally unqualified non-physician, sent an “unofficial”
resignation letter to Defendant’s Chief Administrative Officer William Hines
(“Mr. Hines”) to trigger negotiations for her to be the Director of the Radiation
Oncology Department.

56.

Mr. Hines works primarily in California, where he resides.

-]3-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 19 of 45

57,

Mr. Hines, because of living in California with limited time spent in Carroll
County, is often unavailable to meet with or communicate with doctors who
practice at Defendant’s Carrollton hospital.

358.

Mr. Hines often communicated, with doctors at Defendant’s Carrollton

hospital, through his assistant Gwen Green.
59,

Mr. Hines’ assistant Gwen Green, after conferring with Mr. Hines about Dr.
Harris’ “unofficial” resignation letter, told Dr. Harris that her resignation letter
was “invalid.”

60.

Dr. Harris, after Gwen Green’s statement that her resignation letter was
“invalid,” proceeded with her employment with Defendant and scheduled a
meeting for February 14, 2020 to discuss the Radiation Oncology Department’s

operations, the first time Defendant’s management would meet with Dr. Harris.

-14-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 20 of 45

8.

DEFENDANT'S RETALIATION AGAINST DR. HARRIS FOR
EXPRESSING CONCERN ABOUT POOR PATIENT CARE

61.
Defendant, after forcing Dr. Bland to resign, improperly allowed Mrs. Brat,

to supervise the Radiation Oncology Department.
62.
After Dr. Bland’s forced resignation, the Radiation Oncology Department’s
therapists, nurses and other clinical staff reported to Mrs. Brat.
63.
Mrs. Brat, previously a pharmaceutical sales representative, has no medical
training.
64.
Mrs. Brat was obviously unqualified to supervise the Radiation Oncology
Department’s radiation therapists, nurses and other clinical staff.
65,
With Mrs. Brat mismanaging the Radiation Oncology Department, there
were multiple patient care and safety misadventures because of the Department’s

poor management and unsafe practices.

-15-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 21 of 45

66.

The Radiation Oncology Department had multiple near misses (wrong
locations) with procedures performed by locum tenens physicians inappropriately
overseen by Mrs. Brat, who was totally unqualified to supervise physicians.

67,

Dr. Harris, during the latter part of January 2020, complained to
Defendant’s management about Mrs. Brat’s inappropriate power and authority
with regard to the Radiation Oncology Department.

68.

Dr. Harris, March 4, 2020, complained to Defendant’s management about
the gross negligence of a locum tenens physician working in the Radiation
Oncology Department, that placed a patient’s safety at great risk.

69,

Defendant, later that same day March 4, 2020, without any discussion with
Dr. Harris, immediately upon Dr. Harris expressing her very sincere and legitimate
concern about the locum tenens’ problematic medical practices that included

unsafe patient care, accepted Dr. Harris’ “invalid” resignation.

-16-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 22 of 45

70.

Defendant has never explained how Dr. Harris’ “invalid” resignation,
months earlier, spontaneously became valid and acceptable immediately upon Dr.
Harris’ legitimate criticism of the locum tenens’ problematic conduct that placed a
patient’s safety and well being at risk.

71.

Defendant accepted Dr. Harris’ “invalid” resignation in retaliation for her
legitimate complaints and concerns that Mrs. Brat’s mismanagement of the
Radiation Oncology Department was placing patients’ care and safety at risk.

9.
DEFENDANT’S INTENTIONAL GENDER DISCRIMINATION
72.

Dr. Harris, in pursuing of the Radiation Oncology Department’s Director
Position, was swimming against the rip current of Defendant’s gender
discrimination.

73.

Despite Dr. Harris being on call 24/7 for several months following Dr.

Bland’s forced resignation, Defendant failed and refused to consider Dr. Harris’

proposal to be the Director.

-17-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 23 of 45

74.

Dr. Bland, because of a vacation and being under investigation by
Defendant’s management for a matter totally unrelated to patient care and totally
unrelated to Dr. Harris, had not worked at Defendant’s Carrollton hospital since
the latter part of December 2019.

75,

Dr. Harris ran the Radiation Oncology Department throughout Dr. Bland’s
prolonged absence, during the latter part of December 2019 and throughout
January 2020, before his forced resignation.

76.

Defendant intentionally and wrongfully never offered Dr. Harris a proposal
for the Radiation Oncology Department Director Position solely because of her
female gender.

77.
Defendant did not want a female to be the Radiation Oncology

Department’s Director.

-18-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 24 of 45

78.

Defendant, because of its desire to have a male to be the Radiation
Oncology Department’s Director, refused to consider Dr. Harris for the Director
Position.

79.

Defendant, because of its gender discrimination against Dr. Haris, after
forcing Dr. Bland to resign, did not list Dr. Harris on the Radiation Oncology
Department’s organizational chart.

80.

A copy of the Radiation Oncology Department’s organization chart not

listing Dr. Harris is attached as Exhibit “A.”
81.

Defendant acted as if impervious to Dr. Harris’ right to be considered for

the Director Position.
82.
Defendant, after forcing Dr. Bland’s resignation, orchestrated its search for

the Director Position to focus only on males.

-19-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 25 of 45

83.

Mrs. Brat, Defendant’s physician recruiter, told Dr. Harris that Defendant

wanted an older male to be the Director of the Radiation Oncology Department.
84.

Dr. Harris, despite Mrs. Brat’s statement, continued to pursue the Radiation
Oncology Director position because she was the most qualified and logical
applicant.

85.

Dr. Harris, February 14, 2020, had a meeting with Defendant’s Chief

Medical Officer Benjamin Camp, M.D., Mr. Hines and Mrs. Matthews.
86.

Mrs. Maithews, as the February 14, 2020 meeting was breaking up, stepped

aside and told Dr. Harris that Defendant wanted an older male to be the Director of

the Radiation Oncology Department.

-20-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 26 of 45

87.

Mrs. Matthews, at the end of the February 14, 2020 meeting, in addressing
Dr. Harris’ concerns about the Radiation Oncology Department’s poor quality of
care while being mismanaged by a totally unqualified non- medically trained
person, told Dr. Harris “that is why we need a male, to keep the radiation
therapists in line.”

88.

Mrs. Matthews’ statement to Dr. Harris about Defendant needing a male to
be the Radiation Oncology Department’s Director was categorical and crystal
clear.

89,

Mrs. Brat and Mrs. Matthews’ statements, about Defendant wanting a male
to be the Radiation Oncology Department’s Director, reflected Defendant’s gender
bias.

90.

After the February 14, 2020 meeting, Dr. Harris placed her personal medical
books in Dr. Bland’s old office, which contained the Radiation Oncology
Department’s computer work space for cancer imaging and treatment planning

software.

-2] -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 27 of 45

91,

Mrs. Matthews told Dr. Harris to remove her personal items from Dr.
Biand’s old office.

92.

Mrs. Matthews was so adamant, about Dr. Harris removing her personal
items from Dr. Biand’s old office, that she called twice, texted and then personally
came to the office to tell Dr. Harris to remove her personal items from Dr. Bland’s
old office.

93.

Mrs. Matthews did not want Dr. Harris to move into Dr. Bland’s office
because Defendant did not plan to hire her for the Director Position and did not
want the staff to perceive Dr. Harris was 1n charge of the Department.

94.

Defendant’s CEO Loy Howard, Chief Medical Officer Benjamin J. Camp,
M.D. and Chief Nursing Officer Mrs. Matthews, during their May 29, 2020 “exit”
interview with Dr. Harris, whose last day of employment was May 31, 2020, did
not deny that Defendant was seeking a male to be the Radiation Oncology

Department Director.

-22-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 28 of 45

95.

Defendant, June 25, 2020, after refusing to enter into a professional service
agreement with Dr. Harris for the Director Position, signed an exclusive
professional services agreement with its wholly owned subsidiary Tanner Medical
Group, Inc. (“TMG”) for Radiation Oncology services.

96,

Defendant, the same day June 25, 2020, also, adopted a Board resolution
stating that TMG’s exclusive contract with Defendant to run the Radiation —
Oncology Department, removed Dr. Harris from the hospital’s Medical Staff,
because she was not employed by TMG.

97.

TMG, when entering into the exclusive professional service agreement to
provide Radiation Oncology services, did not employ a Radiation Oncology
physician.

98.
Defendant’s contract with TMG gives TMG discretion, in the future, to

name a Director of the Radiation Oncology Department.

-23-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 29 of 45

99.

Defendant, July 8, 2020, announced hiring a male to be the Radiation

Oncology Department’s quality assurance advisor.
100.

Now more than two months after the July 8, 2020 announcement, the male
hired to be the Radiation Oncology Department’s quality assurance advisor has
not started his employment with Defendant.

10.

DR. HARRIS HAS COMPLIED WITH THE
PREREQUISITES FOR BRINGING SUIT

101.
Dr. Harris, at all material times, was an “employee” covered by Title VI of
the Civil Rights Act of 1964.
102.
Dr. Harris, as an employee covered by Title VH, had a federally created
right to be evaluated, for the Radiation Oncology Department’s Director Position,

based on her qualifications and not to be discriminated against because of her sex.

- 24 -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 30 of 45

103.
Defendant, at all material times, was an “employer,” covered by Title VU of
the Civil Rights Act of 1964.
104,
Defendant, as an employer covered by Title VU, in hiring the Radiation
Oncology Department’s Director, had a duty not to discriminate against Dr. Harris

because of her sex.
105.
Dr. Harris has made a timely charge of sex discrimination against Defendant
with the United States Equal Employment Opportunity Commission (“EEOC”).
106.
The EEOC has given Dr. Harris a right to sue letter.
107.
Dr. Harris’ right to sue letter is attached as Exhibit “B.”
108.

Dr. Harris has filed this suit in a timely manner after receiving her right to

sue letter.

-25-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 31 of 45

COUNT ONE

DEFENDANT’S VIOLATION OF
DR. HARRIS’ RIGHTS UNDER TITLE VI

109.
Dr. Harris incorporates paragraphs “1" through “108" as if stated fully
herein
110.
Dr. Harris was extremely qualified for the Radiation Oncology
Department’s Director Position.
111.

Dr. Harris’ sterling professional qualifications for the Director Position

were unassailable.
112.

Defendant knew that Dr. Harris’ professional qualifications for the Director

Position were unassailable.
113.
Defendant, despite Dr. Harris’ undeniable excellent professional
qualifications, refused to consider Dr. Harris for the Director Position solely

because of her gender.

~ 26 -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 32 of 45

114.

Defendant refused to consider Dr. Harris for the Director of the Radiation

Oncology Department, because she is a female.
115.

Defendant, in searching for a Director of the Radiation Oncology

Department, impermissibly focused on gender.
116.

Defendant, in searching for a Director of the Radiation Oncology,
impermissibly excluded Dr. Harris from consideration for the Director Position
because of her sex.

117.

Mrs. Brat and Matthews’ statements, about Defendant wanting a male for
the Director Position, are incontrovertible direct evidence of Defendant’s willful
and unlawful intent to discriminate against Dr. Harris because of her sex.

118.

Defendant’s CEO, Chief Medical Officer and Chief Nursing Officer’s
studied silence when Dr. Harris raised the issue that Defendant wanted a male for
the Director Position, is further indisputable direct evidence of Defendant’s willful

and unlawful intent to discriminate against Dr. Harris because of her sex.

-27-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 33 of 45

119.

Defendant’s failure and refusal to respond to Dr. Harris’ proposal for the
Radiation Oncology Department’s Director Position is additional direct evidence
of Defendant’s willful and unlawful intent to discriminate against Dr. Harris
because of her sex.

120.

Defendant’s failure to list Dr. Harris on the Radiation Oncology
Department’s organizational chart is more direct evidence of Defendant’s willful
and unlawful intent to discriminate against Dr. Harris because of her sex.

121.

Defendant, by refusing to consider and hire Dr. Harris for the Radiation

Oncology Department’s Director Position, because of her sex, violated Title VI.
122.

Defendant’s violation of Dr. Harris’ rights under Title VII is pure and

simple.
123.
Defendant’s violation of Dr. Harris’ rights under Title VII is beyond

legitimate debate or dispute.

- 28 -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 34 of 45

124,

Section 703{a), of Title VII of the Civil Rights Act of 1964, states:

It shall be an unlawful employment practice for an
employer-

(1) to fail or refuse to hire... .any individual...
because of such individual’s...sex.....

{Emphasis supplied.)
125.

Dr. Harris, as a result of Defendant’s gender discrimination, has suffered
and will continue to suffer compensatory damages, including, but not limited to,
back pay, loss of pre-judgment interest on the back pay and front pay.

126.

Dr. Harris is entitled to recover compensatory damages for her substantial

injuries caused by Defendant’s unlawful gender discrimination.
127.

Dr. Harris is entitled to recover back pay, pre-judgment interest on her back

pay and to be compensated for lost benefits such as insurance.
128.
Defendant should be directed to hire Dr. Harris for the Radiation Oncology

Department’s Director Position.

29.
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 35 of 45

129.
Dr. Harris, if not awarded the Director Position, is entitled to front pay
discounted back to present value.
130.
Dr. Harris as “front pay” is entitled to monetary damages for future
economic loss (future wages) until the age of retirement.
131.
Defendant’s intentional gender discrimination against Dr. Harris is as
outrageous as it is appalling and intolerable.
132.
Title VI, for more than 50 years, has prohibited employers from engaging
in sexual discrimination in hiring.
133.
Defendant, in connection with its deplorable and reprehensible gender
discrimination against Dr. Harris, acted with callous and conscience indifference

to the consequences of its unlawful gender discrimination.

-30-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 36 of 45

134.

Defendant, in connection with its deplorable and reprehensible gender
discrimination against Dr. Harris, acted with malice or reckless indifference to Dr.
Harris’ federally protected rights.

135.

The reprehensibility of Defendant’s gender discrimination against Dr.
Harris is extreme.

136.

Defendant’s outrageous and unconstitutional gender discrimination against
Dr. Harris makes punitive damages appropriate and necessary.

137.

Punitive damages are needed to punish Defendant for its outrageous gender

discrimination that violates Title VII.
138.
Punitive damages are needed to deter Defendant and others from engaging

in similar outrageous gender discrimination.

~ 3] -
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 37 of 45

Wherefore, Dr. Harris requests the Court to enter a judgment against

Defendant:

(A)

(B)

(C)

(D)

(E)

(F)

(G)

Awarding Dr. Harris a declaratory judgment that Defendant’s gender
discrimination violated her rights under Title VH of the Civil Rights
Act of 1964;

Awarding Dr. Harris compensatory damages, including back pay and
pre-judgment interest on the back pay as well as compensation for
lost benefits such as insurance, in an amount to be determined by the

jury;

Awarding Dr. Harris an Order directing Defendant to hire her for the
Radiation Oncology Department’s Director Position and reinstating
her medical staff privileges;

Awarding Dr. Harris front pay discounted back to present value, if
she is not awarded the Director Position;

Awarding Dr. Harris punitive damages in an amount to be determined
by the jury;

Awarding Dr. Harris all allowable litigation costs including attorney’s
fees and expert fees; and

Awarding Dr. Harris whatever other relief, including injunctive relief,
the Court deems just and proper.

-32-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 38 of 45

COUNT TWO

DEFENDANT'S BREACH OF SUPPLEMENTAL
COMPENSATION CONTRACTUAL PROVISION

139,
Dr. Harris incorporates paragraphs “1" through “29” as if stated herein.
140.

Defendant has failed to provide Dr. Harris the “true up” supplemental
compensation required by her contract.

141.

Defendant, August 5, 2020, in anticipation of litigation, sent a check to Dr.
Harris in the amount of $48, 351.37.

142.

Defendant’s lawyer, in his August 5, 2020 cover letter, erroneously and
deceivingly stated that the enclosed $48, 351.37 check to Dr. Harris constituted
“the final reconciliation of the compensation due to Anna Harris pursuant to her
contract.”

143.
Defendant, in connection with its August 5, 2020, late supplemental

compensation check, withheld taxes and money for malpractice tail coverage.

-33-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 39 of 45

144,

Defendant’s late supplemental payment was woefully inadequate and did

not remotely cover the amount of supplemental compensation owed to Dr. Harris.

145.

Defendant should not have withheld money, from its late partial payment to

Dr. Harris, for malpractice tail coverage.

146.

Dr. Harris already had obtained retroactive malpractice coverage for the

period 2012 to the present.

147.

Defendant owes supplemental income to Dr. Harris as follows minus its

belated August 5, 2020 payment:

January - March 2015 -
October - December 2015 -
January - March 2016 -
October - December 2016 -
January - March 2017 -
July - September 2018 -

October - December 2018 -

- 34.

Fe 4 «4

437.64:
28,565.49;
12,484.66;
30,114.96;
19,295.04;
42,816.31;

35,524.80;
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 40 of 45

. January - March 2019 - $ 28,644.80;

. April - June 2019 - $ 14,108.00; and

. January - May 2020 - $ 76,509.12.
148.

Defendant owes at least $217,119.70 supplemental compensation to Dr.
Harris.

149,

Defendant, also, pursuant to the parties’ contract, owes $11,966.50 to Dr.
Harris for the retroactive malpractice coverage that Dr. Harris already had
obtained.

150.

Defendant, pursuant to the parties’ contract, in total, owes $229,086.20 to

Dr. Harris.

151,
No legitimate excuse or justification exists for Defendant’s breach of Dr.

Harris’ contract.

152.
Defendant’s breach of Dr. Harris’ contract is not merely wrong but is

profoundly wrong.

-35-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 41 of 45

153.
Dr. Harris is entitled to recover compensatory damages for the damages
caused by Defendant’s breach of her contract.
154.
Dr. Harris’ damages caused by Defendant’s breach of contract were
reasonably foreseeable.
155.
Defendant, in connection with breaching the contract, acted with bad faith.
156.
Defendant’s bad faith conduct falls within the ambit of O.C.G.A. 13-6-1 1's
costs of litigation and attorney’s fee provision.
157.
Dr. Harris, because of Defendant’s bad faith conduct, is entitled to recover
her costs of litigation including attorney’s fees.
158.
Dr. Harris’ breach of contract damages are liquidated.
159.
Dr. Harris is entitled to pre-judgment interest on her damages caused by

Defendant’s breach of contract.

- 36-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 42 of 45

Wherefore, Dr. Harris requests the Court to enter a judgment against

Defendant:

(A) Awarding Dr. Harris compensatory damages on her state law claims
of at least $229,086.20, the exact amount to be determined by the

jury;

(B) Awarding Dr. Harris all allowable litigation costs including
attorney’s fees;

(C) Awarding Dr. Harris pre-judgment interest; and

(D) Awarding Dr. Harris whatever other relief the Court deems
just and proper.

160.

Dr. Harris demands a jury trial on all claims triable by a jury.

  

 

Geérgia Bar Number 094612
Attorney for Plaintiff
Anna M. Harris, M.D.

208 Corporate Drive
Carrollton, Georgia 30117
(770) 836-0405

September 18, 2020

-37-
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 43 of 45

Anna Harris

 

From: Deborah Matthews

Sent: Thursday, February 20, 2020 6:01 PM

To: Anna Harris

Subject: Fwd: Radiation Center Org

Attachments: Radiation Center February 2020.pdf; ATTOO001.htm

For our meeting tomorrow. See you then.
Sent from my iPad

Begin forwarded message:

From: Teresa Cable <tecable@tanner.org>
Bate: February 20, 2020 at 3:29:48 PM EST
To: Deborah Matthews <dmatthews@tanner.org>, Shellie Sherrod <ssherrod@tanner.org>

Subject: Radiation Center Org

Hopefuily this one is good! ©

Tc

Teresa Cable
Executive Assistant .

TANNER HEALTH SYSTEM

ADMINISTRATION
770.812.9581
tecable@tanner.org

Exhibit “A”
Case 3:20-cv-00175-TCB-RGV. Document 1 Filed 09/18/20 Page 44 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00175-TCB-RGV Document1 Filed 09/18/20 Page 45 of 45

EEOC Form 761-B (11/48) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Anna Harris From: Atlanta District Office
230 Lakeshore Drive 100 Alabama Street, S.W.
Carrollton, GA 30117 Suite 4R30

Atlanta, GA 30303

[| On behalf of person(s) aggrieved whose ideniity is
CONFIDENTIAL (29 CFR §1601,7(a))

 

EEOC Charge No. EEOC Representative Telephone No.

Regina 8S. Brown,
410-2020-075714 Investigator Support Asst (404) 562-6837
(See also the additional information enclosed with this form.)
Notice To THE PERSON AGGRIEVED:

Title VH of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Tite Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a ciaim under
state law may be different.}

[] More than 180 days have passed since the filing of this charge.

[x ] Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x ] The EEOC is terminating its processing of this charge.
[| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[J The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[] The EEOC is continuing ifs handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

if you file suit, based on this charge, please send a copy of your court complaint to this office.

.,,. On behalf of the Commission sans
Wi | | la m M . ont cWalarn w Batts, mecoe,

Ou, emailewilliam.batts@eeoc.gov,

Batts bate 2020.08.26 11:45:26 -0402" 09-09-2020

 

Enclosures(s)} Darrell E. Graham, For (Date Mailed)
District Director

oe: Shari Gainey Gary Bunch
Director of Human Resources THE LAW OFFICE OF GARY BUNCH, P.C,
TANNER MEDICAL CENTER 208 Corporate Drive
109 Cedar Street Carroliton, GA 30117

Carrollton, GA 30117

Exhibit “B”
